Title: To James Madison from Thomas Tingey, 21 January 1809
From: Tingey, Thomas
To: Madison, James



Sir
Navy Yard 21st: Jany: 1809

The enclosed is Copy of Extract, added at, the conclusion of a letter (on Navy Yard business) rece’d yesterday from Benjn: Stoddert Esqr.
It appears in the sequel that, it was his desire that, I should shew it to the President, or to yourself, and with this view I had the honor to call (in your absence) at your office this day, and, it was then also, too late to obtrude on the Presidents time.
Highly however as I respect the writer, his desire, would not have stimulated me to this liberty, had I not considered it an incumbent duty, as an officer under a Government I revere, to communicate, every matter of the kind, which should come to my knowledge.  If therefore in making this communication, I err, it an error in judgment, for which; the innocence of the intention, will I trust, insure me your excuse.
I most sincerely deprecate with every real American in principle, any circumstance, that can have the least tendency to destroy or disturb our Union.  And feeling an assurance that Mr. S. is an honest and real American, with a mind intentionally devoted to his Country’s good; for which I value him more, than for an uninterrupted course of friendship, of years continuance, I have the less hesitation in giving his name to you, with the Extract, of his letter, with a firm reliance that, if this Act, is deemed an inadvertence in me, it may not operate to his prejudice in your mind, or that of the President.  I have the honor to be most respectfully Sir Yr. Obliged and Obedt. Servt.

Thos: Tingey

